Citation Nr: 1009927	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
thoracic spine.

2.  Entitlement to service connection for a psychiatric 
disorder, including depression.

3.  Entitlement to service connection for residuals of a 
xiphoidectomy.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a respiratory 
disability.

7.  Entitlement to service connection for a headache 
disability.

8.  Entitlement to service connection for a bilateral 
shoulder disability.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1981 to 
February 1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from April and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, and a March 2008 rating decision of the RO 
in Houston, Texas.  The appellant's claim is currently in the 
jurisdiction of the Houston RO.  

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to service connection for 
thoracic spine scoliosis.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Houston RO.


FINDINGS OF FACT

1.  A psychiatric disorder, including depression, was not 
clinically evident during the appellant's active service or 
within the first post-service year and the most probative 
evidence indicates that the appellant's current psychiatric 
disorder, including depression, is not causally related to 
her active service or any incident therein.  

2.  The most probative evidence shows that the appellant 
exhibits no residuals of the in-service xiphoidectomy, other 
than a symptomatic scar for which service-connected has 
already been granted.  

3.  A chronic low back disability was not identified during 
the appellant's active service or within the first post-
service year and the most probative evidence indicates that 
the appellant does not currently have a low back disability 
which is causally related to her active service or any 
incident therein, or is causally related to or aggravated by 
any service-connected disability.

4.  A chronic neck disability was not identified during the 
appellant's active service or within the first post-service 
year and the most probative evidence indicates that the 
appellant does not currently have a neck disability which is 
causally related to her active service or any incident 
therein, or is causally related to or aggravated by any 
service-connected disability.

5.  A respiratory disability was not identified during the 
appellant's active service or within the first post-service 
year and the most probative evidence indicates that the 
appellant does not currently have a respiratory disability 
which is causally related to her active service or any 
incident therein, or is causally related to or aggravated by 
any service-connected disability.

6.  A chronic headache disability was not identified during 
the appellant's active service or within the first post-
service year and the most probative evidence indicates that 
the appellant does not currently have a chronic headache 
disability which is causally related to her active service or 
any incident therein, or is causally related to or aggravated 
by any service-connected disability.

7.  A bilateral shoulder disability was not identified during 
the appellant's active service or within the first post-
service year and the most probative evidence indicates that 
the appellant does not currently have a bilateral shoulder 
disability which is causally related to her active service or 
any incident therein, or is causally related to or aggravated 
by any service-connected disability.

8.  Bilateral hearing loss was not present during the 
appellant's active service or within the first post-service 
year and the record on appeal contains no indication that the 
appellant currently has a hearing loss disability for VA 
compensation purposes which is causally related to her active 
service or any incident therein.  

9.  Tinnitus did not have its inception during the 
appellant's active service nor does the record on appeal 
contain any indication that any current tinnitus is causally 
related to the appellant's active service or any incident 
therein. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including depression, was not 
incurred in active service nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Residuals of a xiphoidectomy, other than a symptomatic 
scar, were not incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A low back disability was not incurred in active service, 
may not be presumed to have been incurred in service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  A neck disability was not incurred in active service, may 
not be presumed to have been incurred in service, and is not 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

5.  A respiratory disability was not incurred in active 
service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

6.  A headache disability was not incurred in active service, 
may not be presumed to have been incurred in service, and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

7.  A bilateral shoulder disability was not incurred in 
active service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

8.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

9.  Tinnitus was not incurred in active service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  Neither the 
appellant nor her attorney has argued otherwise.  

With respect to VA's duty to notify, in February and 
September 2007 letters issued prior to the initial decisions 
on the claims, VA notified the appellant of the information 
and evidence needed to substantiate and complete her claims, 
and of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The 
letters included the additional notification requirements 
imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board further notes that the appellant is represented by 
counsel, who is well aware of the requirements of the VCAA 
and the elements needed to substantiate the appellant's 
claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) 
(holding that VCAA notice error was not prejudicial because 
the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error).

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Again, 
neither the appellant nor her attorney has argued otherwise.  
The appellant's service treatment records are on file, as are 
VA post-service clinical records.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  Despite 
being given the opportunity to do so, neither the appellant 
nor her attorney has identified any additional records 
relevant to her claim.  

The appellant has also been afforded VA medical examinations 
in connection with her claims and the RO has also solicited a 
VA medical opinion.  38 C.F.R. § 3.159(c) (4) (2009).  The 
Board finds that the examination and opinions are adequate as 
they were rendered by qualified medical professionals and 
were predicated on a full reading of all available records.  
The medical professionals who provided the requested opinions 
also provided a rationale for the opinions rendered, with 
citations to the pertinent evidence.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  Neither the appellant nor her attorney has argued 
otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issues now being 
decided.


Background

The appellant's October 1980 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  On clinical evaluation, her spine was normal.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
15
15
5
5
5

In-service treatment records show that in May 1981, the 
appellant requested counseling for personal problems.  She 
reported that she had never gotten along with her father and 
had been the victim of many beatings with a belt.  She 
reported a history of being arrested prior to service for 
public drunkenness and breaking and entering, although she 
was never sentenced.  She claimed that she had joined the 
Navy to get away from home.  The appellant also reported a 
history of being raped in the 6th grade by a high school 
student.  Later that month, the appellant was seen by a 
psychologist.  Throughout her interview with the 
psychologist, the appellant answered questions directly and 
there was no evidence of a thought disorder.  There was no 
evidence of psychosis, neurosis, organic or affective 
disturbance.  Her judgment was good and she had fair insight.  
The diagnosis was deferred.  The remaining service treatment 
records are negative for complaints or findings of a 
psychiatric disorder.  

In February 1983, the appellant underwent an abdominal X-ray 
series in connection with her complaints of abdominal pain.  
Incidental findings of mild thoracic scoliosis were noted.  
The appellant's lungs were also noted to be free of 
infiltrates or masses.  

In May 1984, the appellant sought treatment for a deviated 
sternum and protuberant xiphoid process, which had increased 
over the past six months and were causing pain.  The 
diagnosis was history of pectus excavatum.  Surgical 
evaluation was recommended.  In October 1984, the appellant 
was hospitalized with a history of a progressive deformity of 
the sternum.  Examination showed a protuberance of the 
xiphoid process as well as a mild costalcondral deformity.  
She underwent excision of the xiphoid process.  She 
subsequently developed a keloid at the incision site for 
which she was treated.  

At her January 1985 service separation medical examination, 
the examiner noted that the appellant had undergone a 
xiphoidectomy in October 1985, with post-operative infection 
resulting in a keloid formation.  No other pertinent 
complaints or abnormalities were recorded.  On clinical 
evaluation, the appellant's ears, neck, lungs, upper 
extremities, and spine were normal.  Psychiatric evaluation 
was also normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
10
10
0
5
10

A chest X-ray was negative.  On a Report of Medical History, 
the appellant denied having or ever having had frequent or 
severe headaches, ear trouble, hearing loss, shortness of 
breath, asthma, a chronic cough, a painful or trick shoulder, 
depression or excessive worry, and nervous trouble of any 
sort.  

In January 2007, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including thoracic 
spine scoliosis, anxiety disorder and depression, and 
residuals of a xiphoidectomy.  The appellant also claimed 
service connection for several disabilities which she claimed 
were secondary to her in-service xiphoidectomy, including 
back pain, neck pain, breathing troubles, headaches, and 
bilateral shoulder pain.

In support of the appellant's claim, the RO obtained VA 
clinical records, dated from December 2006 to February 2008.  
In pertinent part, these records show that in December 2006, 
the appellant was examined in connection with her admission 
to a substance abuse treatment program.  She reported a 
history of a xiphoidectomy in 1984, as well as multiple 
substance abuse, including alcohol, marijuana, and 
methamphetamines.  On examination, she denied chest pain and 
shortness of breath.  Her lungs were clear to auscultation.  
Her ears were also normal, with no complaints or findings of 
hearing loss or tinnitus.  Examination of her neck showed it 
to be supple, with no thyromegaly, cervical adenopathy, or 
carotid bruits.  Musculoskeletal examination was normal.  The 
diagnoses included depression, methamphetamine use, alcohol 
abuse, and recent suicide attempt.  

The appellant was seen for a mental health consultation in 
February 2007.  At that time, she reported a history of four 
previous suicide attempts.  With respect to her medical 
history, she reported that she had been born with a sternal 
deformity and had undergone corrective surgery while on 
active duty.  She indicated that her sternal deformity was 
still bothering her and was also causing her to have back 
pain.  She also reported that she had scoliosis.  After 
evaluating the appellant, the examiner diagnosed her as 
having major depression and alcohol abuse.  

Subsequent VA clinical records show continued treatment for 
numerous conditions, including depression.  These records are 
negative for notations of a low back disability, a neck 
disability, a respiratory disability, a headache disability, 
a bilateral shoulder disability, bilateral hearing loss, or 
tinnitus.

The appellant was afforded a VA medical examination in April 
2007, at which she reported a history of a xiphoidectomy in 
1984.  She indicated that she continued to experience daily 
pain in the sternal area.  X-ray of the chest was normal.  A 
tender scar measuring 10 by .3 centimeters over the chest was 
noted.  The appellant reported that she occasionally 
experienced pain when breathing deeply.  The diagnosis was 10 
centimeter sternal/xiphoid scar from previous xiphoidectomy 
and ongoing elevation of left costochondral border.  The 
examiner indicated that the appellant's scar was symptomatic, 
with mild tenderness and pain in the costochondral junction 
and occasional pain with deep breathing.  No other residual 
of the in-service xiphoidectomy was identified.  

At a VA psychiatric examination in April 2007, the examiner 
reviewed service treatment records showing that the appellant 
had been seen by a psychiatrist in May 1981.  He noted that 
the remaining service treatment records, including her 
January 1985 separation medical examination, were negative 
for notations of depression or nervousness.  The examiner 
noted that the post-service medical evidence included records 
of treatment for various conditions, including substance 
abuse and depressive disorder.  The examiner also noted that 
he had conducted a clinical evaluation of the appellant, 
including an extensive interview.  He explored the 
possibility of posttraumatic stress disorder (PTSD), given 
her history of multiple stressors, but concluded that she did 
not meet the criteria for a diagnosis of PTSD.  The examiner 
diagnosed the appellant as having depression, not otherwise 
specified, and polysubstance dependence.  He concluded that 
the appellant's psychiatric disorder was less likely as not 
related to her active service.  The examiner explained that 
he had based his opinion on a review of the appellant's 
service medical records as well as her reported history.  In 
that regard, he noted that the evaluation performed during 
active service showed no evidence of a psychosis, neurosis, 
organic or affective disturbance.  Thus, he indicated that it 
would be difficult to conclude that anxiety and depression 
had been caused by service.  

In May 2007, the RO solicited an opinion from a VA physician 
in connection with the appellant's claims.  The VA physician 
indicated that he had reviewed the appellant's claims folder, 
including her clinical records and recent examination 
reports, in providing the requested opinion.  He noted that 
the appellant's service treatment records documented a 
xiphoidectomy in the 1980's, as well as a notation of 
scoliosis.  Otherwise, he noted that the record was entirely 
silent for notations of a low back, neck, shoulder, 
respiratory or headache disability.  Therefore, he concluded 
that he could find no evidence that a shoulder, back, neck, 
headache or respiratory disability was due to the 
xiphoidectomy in service, nor did there appear to be any 
question of aggravation.  The examiner further noted that the 
appellant's current treatment records did not document 
treatment for any of the claimed disabilities, other than an 
unrelated notation of neck and forehead pain following an 
automobile accident.  He also indicated that the appellant's 
thoracic spine scoliosis appeared to be congenital in nature 
and not related to any xiphoid issue.  

The appellant underwent VA spine examination in July 2007.  
She reported that she had been told in high school that she 
had a thoracic spine curvature.  The examiner noted that the 
appellant was claiming service connection for congenital 
thoracic scoliosis, which she believed had been aggravated 
during service by frequent lifting.  On examination, there 
were no objective abnormalities of the cervical 
sacrospinalis.  There was no spasm, atrophy, guarding, pain 
on motion, weakness, or tenderness.  On inspection of the 
spine, the appellant's posture was normal, her head position 
was normal, and there was no abnormal spinal curvature.  
Additionally, the examiner indicated that there was no lumbar 
flattening, lordosis, scoliosis, or reverse scoliosis.  Range 
of motion of the thoracolumbar spine showed flexion from zero 
to 90 degrees, extension from zero to 20 degrees, and lateral 
flexion from zero to 30 degrees, with normal resisted 
isometric movement.  There was no pain on active or passive 
movement, nor was there pain on repetitive use.  After 
examining the appellant and reviewing her claims folder, the 
examiner diagnosed the appellant as having congenital mild 
thoracic scoliosis.  No additional abnormalities of the spine 
were identified, including the cervical or lumbar segments of 
the spine.  The examiner concluded that it was less likely as 
not that the appellant's congenital thoracic spine scoliosis 
was aggravated during service beyond its normal progression.  
He noted that the appellant's condition was congenital and 
mild.  He explained that frequent lifting would not aggravate 
or worsen a mild curvature of the spine.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
tuberculosis, a psychosis, or an organic disease of the 
nervous system like sensorineural hearing loss, may be also 
be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (2009).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Psychiatric disorder, including depression

The appellant seeks service connection for a psychiatric 
disorder, including depression.  She claims that service 
connection for a psychiatric disorder is warranted as she was 
"diagnosed and treated for anxiety during my military 
service and I continue to suffer with this."  See January 
2007 application.  Neither she nor her attorney has submitted 
any additional arguments with respect to this claim.  

As set forth above, the appellant's service treatment records 
show that she received counseling for personal problems in 
May 1981.  At that time, however, the examiner determined 
that the appellant exhibited no evidence of a thought 
disorder, psychosis, neurosis, organic or affective 
disturbance.  No psychiatric disability was diagnosed, 
including anxiety.  Additionally, the Board notes that at her 
January 1985 military separation medical examination, 
psychiatric examination was normal.  Moreover, on a Report of 
Medical History, the appellant denied having depression or 
excessive worry, and nervous trouble of any sort.  

The Board has considered the appellant's contentions to the 
effect that she was diagnosed as having anxiety in service 
and has suffered with the condition since that time.  As set 
forth immediately above, however, the contemporaneous records 
conflict with her recollections.  Again, the service 
treatment records do not contain a diagnosis of anxiety, as 
she now claims.  Indeed, these records show that psychiatric 
evaluations conducted in May 1981 and again in January 1985 
were normal.  Additionally, despite her claim that she has 
suffered from anxiety since service, the Board notes that at 
her January 1985 military separation medical examination, the 
appellant specifically denied having depression, excessive 
worry, or nervous trouble of any sort.  The Board assigns 
more probative weight to contemporaneous records than to the 
recollections of the appellant of events which occurred 
decades previously.  See also Warren v. Brown, 6 Vet. App. 4 
(1993) (holding that a claimant's statements relating what a 
medical professional told him, filtered as they are through a 
lay person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim).  

The Board further notes that the post-service record on 
appeal is similarly negative for medical evidence of a 
diagnosis of a psychiatric disability in the first post-
service year.  In fact, the earliest medical evidence of 
record is in 2006, more than twenty years after the 
appellant's separation from service.  Again, the appellant 
was asked to submit additional medical evidence showing 
treatment for a psychiatric disability, but she failed to do 
so.  

Although the record shows that a psychiatric disability was 
not present in service or for many years thereafter, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  In this case, 
however, the record contains no indication that the 
appellant's current psychiatric disability, including 
depression, is causally related to her active service or any 
incident therein.

Indeed, the only probative evidence in this case which 
directly addresses such relationship is the April 2007 VA 
psychiatric examination report.  As noted above, the examiner 
concluded that it was less likely than not that the 
appellant's current psychiatric disability was causally 
related to her active service.  The Board finds that this 
medical opinion is persuasive and assigns it great probative 
weight.  The opinion was rendered by a medical professional 
who has expertise to opine on the matter at issue in this 
case.  In addition, the examiner addressed the appellant's 
contentions, based his opinion on a review of the claims 
folder, including the most pertinent evidence therein, and 
provided a rationale for his opinion.  Finally, the Board 
notes that there is no medical evidence of record which 
contradicts this medical opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

Rather, the only contradictory opinion is that of the 
appellant.  The Board has considered the fact that the 
appellant has apparently had training in the medical field, 
including as a medical corpsman.  She has also claimed, in 
clinical settings, that she has training as a nurse, although 
she does not work in that profession due to her polysubstance 
abuse disorder.  Regardless, the Board finds that the 
appellant's contentions to the effect that her current 
psychiatric disability had its inception during service are 
beyond her competence.  There is no indication, nor has the 
appellant specifically contended, that her training provided 
her with the specialized medical knowledge necessary to 
provide a competent medical opinion to the effect that her 
symptoms during service represented the onset of her current 
psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Regardless, absent a rationale, any 
contentions to this effect do not outweigh the findings of 
the April 2007 VA medical examiner.  

In summary, the Board finds that the most probative evidence 
shows that a psychiatric disability was not present during 
the appellant's active service or within the first post-
service year, nor is her current psychiatric disability 
causally related to her active service or any incident 
therein.  For the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the claims of service connection for a psychiatric 
disability, including depression.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of a xiphoidectomy, other than a symptomatic scar

The appellant also seeks service connection for residuals of 
a xiphoidectomy.  Unfortunately, neither the appellant nor 
her representative has submitted any argument in connection 
with this claim.  The RO has granted service connection for a 
symptomatic xiphoidectomy scar.  As best the Board can 
discern from the record, including the appellant's statements 
in clinical settings, she contends that she experiences daily 
pain in her sternal area which is separate from her service-
connected tender xiphoidectomy scar.  The appellant was 
afforded a VA medical examination in April 2007 in connection 
with her claim of service connection for residuals of a 
xiphoidectomy.  A chest X-ray was negative and no other 
residual of the in-service xiphoidectomy was identified.  
Similarly, the May 2007 medical opinion solicited by the RO 
contained no indication of any additional residual of the in-
service xiphoidectomy.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of any 
residual of the in-service xiphoidectomy, other than a scar, 
for which service connection has already been granted.  The 
appellant was advised to submit or identify medical evidence 
of a current disability, but she failed to do so.  See 
February 2007 letter from the RO.  Moreover, both the 
appellant and her attorney were advised that the record 
contained no probative evidence showing that she currently 
had any residual of the in-service xiphoidectomy, other than 
a scar.  See August 2009 Statement of the Case.  Neither 
responded with any evidence or argument relevant to the 
claims.  See 38 U.S.C.A. § 5107(a) (West 2002) (providing 
that it is a claimant's responsibility to support a claim for 
VA benefits).  The Board has considered the appellant's 
contentions to the effect that she has pain in her sternum.  
Symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board therefore finds that the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Low back, neck, respiratory, headache, and bilateral shoulder 
disabilities

The appellant also seeks service connection for low back, 
neck, respiratory, headache, and bilateral shoulder 
disabilities.  She claims that such conditions were incurred 
in service as a result of her xiphoidectomy.  

As set forth above, however, the appellant's service 
treatment records are entirely negative for notations of 
chronic low back, neck, respiratory, headache, or bilateral 
shoulder disabilities.  In fact, at her January 1985 
separation medical examination, although the appellant 
reported chronic back pain in connection with her thoracic 
scoliosis, on clinical evaluation, her neck, lungs, upper 
extremities and spine were determined to be normal.  In 
addition, a chest X-ray was negative.  Moreover, on a report 
of medical history, the appellant specifically denied having 
or ever having had frequent or severe headaches, shortness of 
breath, asthma, a chronic cough, or a painful or trick 
shoulder.  

The Board further notes that the post-service medical 
evidence is similarly negative for a current diagnosis of a 
low back, neck, bilateral shoulder, respiratory, or headache 
disability.  In fact, at a VA spine examination in July 2007, 
examination revealed no abnormalities of the appellant's 
cervical or lumbar spine.  Additionally, a chest X-ray 
performed at an April 2007 VA medical examination was 
negative, with no indication of a respiratory disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of a chronic 
low back, neck, bilateral shoulder, respiratory, or headache 
disability for any period of the claims.  

The Board notes that the appellant was advised to submit or 
identify medical evidence of a current disability, but she 
failed to do so.  See February 2007 letter from the RO.  
Moreover, both the appellant and her attorney were advised 
that the record contained no probative evidence showing that 
she currently had her claimed disabilities.  See August 2009 
Statement of the Case.  Neither responded with any evidence 
or argument relevant to the claims.  See 38 U.S.C.A. § 
5107(a) (West 2002) (providing that it is a claimant's 
responsibility to support a claim for VA benefits).

The Board has considered the appellant's contentions to the 
effect that she has pain in her neck, low back, and 
shoulders, as well as headaches and difficulty breathing, the 
Board notes that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
While the appellant is competent to describe her symptoms, as 
the record does not establish that she possesses the 
necessary degree of medical knowledge to attribute her 
symptoms to a chronic disability.  In other words, the record 
contains no indication that any training as a medical 
corpsman or nurse equips her with the specialized medical 
knowledge necessary to conclude that her back pain or 
headaches, for example, are due to a chronic disability such 
as arthritis or migraines.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In any event, the Board observes that 
neither the appellant nor her attorney have offered any such 
specific contentions or diagnoses.  

In addition to the lack of probative evidence of a current 
disability, the Board also notes that the record lacks 
probative evidence that the currently claimed conditions are 
causally related to her active service, any incident therein, 
or any service-connected disability.  In that regard, in May 
2007, a VA physician reviewed the record and indicated that 
could find no evidence that a shoulder, back, neck, headache 
or respiratory disability was causally related to the 
appellant's service, including her xiphoidectomy, nor was 
there any indication of aggravation.  Again, the appellant 
and her attorney were advised of the necessity of submitting 
or identifying such information, but they failed to respond.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for low back, neck, bilateral shoulder, 
respiratory, and headache disabilities.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss and tinnitus

The appellant seeks service connection for bilateral hearing 
loss and tinnitus, which she argues are the result of noise 
exposure during active service.  Specifically, she claims 
that she was exposed to loud noises from pistols.  She also 
claims that she was exposed to loud noises from X-ray 
machines, apparently in the course of her duties as a 
hospital corpsman.

Although the Board has considered the appellant's reports of 
in-service noise exposure, as set forth above, that an injury 
such as acoustic trauma occurred in service is not enough; 
there must be chronic disability resulting from that injury.  
In this case, the appellant's service treatment records are 
entirely negative for complaints or findings of bilateral 
hearing loss or tinnitus during active service.  Indeed, 
audiometric testing conducted at service enlistment and 
discharge showed that the appellant's hearing acuity was 
within normal limits, with no indication of tinnitus.  
Moreover, at the time of her discharge, the appellant 
completed a report of medical history on which she 
specifically denied having or ever having had hearing loss or 
ear trouble.  

The Board further notes that the post-service record on 
appeal is similarly negative for any indication, objective or 
subjective, of hearing loss or tinnitus within the first 
post-service year.  Neither the appellant nor her attorney 
has contended otherwise.  

Although the appellant's hearing loss and tinnitus were not 
present during service or within the first post-service year, 
service connection may still be established if a claimant 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  38 
C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158-60.

In this case, however, other than the appellant's August 2007 
VA Form 21-4138 on which she indicated that she wished to 
seek service connection for hearing loss and tinnitus, the 
record on appeal is entirely negative for any indication that 
she currently has, or has ever had, hearing loss or tinnitus.  

The Board notes that the appellant was advised to submit or 
identify medical evidence of a current disability, but she 
failed to do so.  See September 2007 letter from the RO.  
Moreover, both the appellant and her attorney were advised 
that the record showed that neither hearing loss nor tinnitus 
were present during service nor did the record contain any 
probative evidence showing that she currently had either 
disability.  See August 2009 Statement of the Case.  Neither 
responded with any evidence or argument relevant to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 2002) (providing that 
it is a claimant's responsibility to support a claim for VA 
benefits).

In reaching this decision, the Board has considered the fact 
that the appellant apparently has had training in the medical 
field, including as a medical corpsman.  She has also 
claimed, in clinical settings, that she has training as a 
nurse, although she does not work in that profession due to 
her polysubstance abuse disorder.  Regardless, the Board 
finds that any contentions to the effect that the appellant 
currently has tinnitus and a hearing loss disability due to 
in-service acoustic trauma are not probative as there is no 
indication that the appellant's training provided her with 
the specialized medical knowledge necessary to provide a 
competent medical opinion on the etiology of disorders of the 
ears.  She is certainly not competent to provide evidence of 
a hearing loss disability necessary to satisfy the criteria 
set forth at 38 C.F.R. § 3.385; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In view of the foregoing, the Board finds that although the 
appellant claims to have sustained acoustic trauma during 
service, the most probative evidence shows that neither 
hearing loss nor tinnitus was present in service or within 
the first post-service year.  Additionally, the record 
contains no indication of continuous symptomatology since 
service and the appellant has not contended otherwise.  
Finally, the Board find that the record on appeal contains no 
probative evidence that the appellant currently has bilateral 
hearing loss or tinnitus as a result of any claimed in-
service trauma.  For these reasons, the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder, 
including depression, is denied.

Entitlement to service connection for residuals of a 
xiphoidectomy, other than a scar, is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for respiratory disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The appellant also seeks service connection for scoliosis of 
the thoracic spine.  On her January 2007 application for VA 
compensation benefits, the appellant appeared to contend that 
service connection for thoracic spine scoliosis was warranted 
on the basis that the condition was first diagnosed during 
service.  The appellant has subsequently indicated that she 
is seeking service connection on the basis of aggravation.  
She acknowledges that her condition is congenital and that 
she was first advised that she had thoracic scoliosis while 
in high school.  She contends, however, that her congenital 
thoracic spine scoliosis was aggravated during service by 
heavy lifting.  The appellant's attorney has, unfortunately, 
submitted no argument on behalf of the appellant.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2009).  
The presumption of soundness, however, does not apply to 
congenital "defects" because such defects "are not 
diseases or injuries" within the meaning of 38 U.S.C. §§ 
1111 and 1131.  Quirin, 22 Vet. App. 390, 397 (2002); 
see also Terry v. Principi, 340 F.3d 1378, 1385-86 
(Fed.Cir.2003) (holding that the presumption of soundness 
does not apply to congenital defects).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) a veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The Federal Circuit has made clear that the Secretary may 
rebut the second prong of the presumption of soundness by 
demonstrating with clear and unmistakable evidence, either 
that (1) there was no increase in disability during service, 
or (2) any increase in disability was due to the natural 
progression of the condition.  Wagner, 370 F.3d at 1096; see 
also Quirin v. Shinseki, 22 Vet. App. at 397.  

Because the appellant's October 1980 enlistment examination 
report did not identify thoracic spine scoliosis, it appears 
that a presumption of a sound condition at service entrance 
initially attaches in this case.  See Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993) (holding that that the presumption of 
soundness applies if a veteran's congenital condition is not 
noted at entry); see also Quirin, 22 Vet. App. at 396 (noting 
that "the only prerequisite for the application of the 
presumption of soundness is that the veteran's entry 
examination be clear of any noted diseases or 
disabilities").  

Although the medical evidence of record indicates that the 
appellant's scoliosis of the thoracic spine is congenital in 
nature, it is unclear whether it is a congenital "defect."  
In cases such as this, the Court has held that VA must seek a 
medical opinion.  Quirin, 22 Vet. App. at 395 ("the 
Secretary should seek a medical examination to determine 
whether the appellant's condition may be properly deemed a 
defect" and to "determine the sufficiency of the evidence 
offered to rebut the presumption of soundness.").  In view 
of the foregoing, a remand for a medical examination is 
necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of her 
current scoliosis of the thoracic spine.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion, 
based on all the medical evidence of 
record, as to the following:  

(a) Is the appellant's congenital 
thoracic scoliosis more accurately 
characterized as a "disease" or 
"defect"?

(b) if the thoracic scoliosis is a 
congenital defect, is it at least as 
likely as not that such condition was 
subject to, or aggravated by, a 
superimposed disease or injury during 
service which resulted in additional 
disability?

(c) if the thoracic scoliosis is a 
congenital disease, did it clearly and 
unmistakably preexist service?  If so, 
did the preexisting condition increase in 
severity during service beyond its 
natural progression?  

The report of examination must include a 
complete rationale for all opinions 
rendered.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and her attorney should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.


The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


